Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered March 16, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sexual act in the first degree and aggravated sexual abuse in the fourth degree.
*1099It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted criminal sexual act in the first degree (Penal Law §§ 110.00, 130.50 [1]) and aggravated sexual abuse in the fourth degree (§ 130.65-a [1] [b]), defendant challenges the validity of his waiver of the right to appeal. We reject that challenge (see People v Lopez, 6 NY3d 248, 256 [2006]), and thus defendant’s further challenge to the severity of the sentence is not properly before us (see id. at 255-256; People v Hidalgo, 91 NY2d 733, 737 [1998]). Defendant failed to preserve for our review his contention that Supreme Court failed to take into account the jail time credit to which he is entitled in determining the duration of the order of protection (see People v Nieves, 2 NY3d 310, 315-317 [2004]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see People v Saddler, 50 AD3d 1525 [2008]). Present—Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.